NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                      2010-5082


                                   PAUL A. PIPER,

                                                       Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                       Defendant-Appellee.



      Paul A. Piper, of Sun City West, Arizona, pro se.

       Antonia R. Soares, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Kirk T. Manhardt, Assistant Director.


Appealed from: United States Court of Federal Claims

Judge Margaret M. Sweeney
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2010-5082

                                    PAUL A. PIPER,

                                                           Plaintiff-Appellant,

                                             v.

                                   UNITED STATES,

                                                           Defendant-Appellee.


       Appeal from the United States Court of Federal Claims in case no. 09-CV-193,
                            Judge Margaret M. Sweeney.
                         __________________________

                           DECIDED: May 5, 2010
                           __________________________


Before MAYER, LOURIE, and LINN, Circuit Judges.

PER CURIAM.

      Paul A. Piper appeals the order of the United States Court of Federal Claims

dismissing his complaint for lack of jurisdiction. See Piper v. United States, 90 Fed. Cl.

498 (2009). We affirm.

      Piper is a retired United States Army officer and a retired civil servant.        In

December 2005, he responded to a newspaper advertisement by the Department of

Homeland Security’s Transportation Security Agency (“TSA”) seeking applicants for

transportation security officer positions.    During the hiring process he specifically

inquired whether his status as a retired federal employee would impact his TSA salary.
Federal retirees who are reemployed by the federal government must ordinarily have

their salary reduced by the amount of their retirement pay, but he was assured that

TSA’s hiring process was different from other agencies and that his TSA salary would

not be impacted by his retirement pay. Based on these assurances, he retired from the

job he held at the time in California and moved to Gunnison, Colorado, to accept a

position with TSA. Three months after beginning his new job, he was informed that his

status as a federal retiree required TSA to reduce his pay by the amount of his

retirement annuity. When he inquired as to why he had been told prior to accepting the

position that his salary would not be offset by his retirement pay, he was told that TSA

had granted waivers to prevent the reduction of retirees’ pay in the past, but the practice

had ended. Because the pay reduction made living in Gunnison unaffordable, Piper

resigned from TSA and moved to Arizona.

       Piper filed a claim with TSA, alleging that TSA’s failure to inform him that his

salary would be reduced by his retirement pay was a breach of contract. He also wrote

letters to his congressional representatives. After these measures failed to afford him

relief, he filed a complaint in the Court of Federal Claims asserting jurisdiction under the

Tucker Act and seeking reimbursement for inter alia lost pay and relocation expenses.

The government filed a motion to dismiss for lack of jurisdiction, which the court

granted.

       The Tucker Act gives the Court of Federal Claims jurisdiction over “any claim

against the United States founded either upon the Constitution, or any Act of Congress

or any regulation of an executive department, or upon any express or implied contract

with the United States, or for liquidated or unliquidated damages in cases not sounding




2010-5082                                    2
in tort.”   28 U.S.C. § 1491(a)(1).    The Tucker Act, however, does not create any

substantive rights. Instead, it confers jurisdiction on the Court of Federal Claims only

“when the constitutional provision, statute, or regulation in question expressly creates a

substantive right enforceable against the federal government for money damages.”

LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995).          As the trial court

correctly held, there is no contract in this case that would grant Tucker Act jurisdiction.

The court properly found that Piper’s employment with TSA was by appointment and not

by contract. Chu v. United States, 773 F.2d 1226, 1229 (Fed. Cir. 1985) (“[A]bsent

specific legislation, federal employees derive the benefits and emoluments of their

positions from appointment rather than from any contractual or quasi-contractual

relationship with the government.”).

       Piper argues that whether his TSA position was by appointment or contract is

irrelevant because the harm occurred during the hiring process, and that this is a “case

of failing to properly tell[] the truth to a prospective employee.” This, however, does not

create jurisdiction under the Tucker Act. Piper cannot show a contractual relationship

between himself and the government during the hiring process any more than he can

show there was one after he was employed by TSA.                His suggestion that the

Constitution, Title 5 of the United States Code, or the TSA Human Resources Personnel

Handbook provide Tucker Act jurisdiction also fails because he has not pointed to any

“substantive right enforceable against the federal government for money damages,”

LeBlanc, 50 F.3d at 1028, provided by any of these sources that would be applicable

under the facts of this case. Instead, Piper’s claim is best characterized as one of




2010-5082                                   3
misrepresentation, which sounds in tort and over which the Court of Federal Claims

does not have jurisdiction. 28 U.S.C. § 1491(a)(1).

                                           COSTS

      No costs.




2010-5082                                  4